755 N.W.2d 188 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Roosevelt Theodore WATTS, Jr., Defendant-Appellee.
Docket No. 136495. COA No. 272369.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the application for leave to appeal the March 25, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and we REMAND this case to the Court of Appeals. Reversal of the defendant's convictions is not the proper remedy for the trial court's failure to articulate its reasons for admitting a prior conviction *189 for impeachment on the record, as required by MRE 609(b). While retaining jurisdiction, the Court of Appeals shall remand this case to the Wayne Circuit Court with directions to make a record of its decision to permit impeachment of the defendant with an armed robbery conviction. Upon completion of that analysis by the trial court, the Court of Appeals shall consider whether the trial court abused its discretion in admitting the prior conviction and, if not, shall also consider the other issues raised by the defendant, but not addressed during the initial review of the case.
We do not retain jurisdiction.
MARILYN J. KELLY, J., would deny leave to appeal.
CORRIGAN, J., would reverse the judgment of the Court of Appeals for the reasons stated by the dissenting judge, and remand this case to the Court of Appeals for consideration of other issues raised by the defendant.